El Juez Asociado Sb. Figuebas,
emitió la opinión del tribunal.
Esta es una apelación procedente de la Corte de Distrito de Humacao.
Es el caso que Doña Clotilde Veve y Díaz tiene un impor-tante condominio en la hacienda “Concepción,” del término municipal de Fajardo, y en 31 de marzo de-1906 celebró por *259escritura pública un contrato sobre venta y entrega de frutos con la “Tlie Esperanza Central Sugar Co.,” representada por su administrador general Cornelius F. Field.
Ambas partes contratantes estipularon todo lo conveniente al número de cuerdas de cañas que debía sembrar el colono, abonos, clases de cañas, trasportes, peso, grado, precio, etc., etc., según todo consta en la referida escritura de que se ña ñecño mérito.
Doña Clotilde Veve y Díaz, en 4 de junio de 1907, presentó demanda ante la Corte de Distrito de Humacao, alegando ñecños conducentes á mostrar que la compañía demandada no ña cumplido con las estipulaciones de dicño contrato, y pide que se dicte sentencia declarándolo rescindido y que sé la con-dene á pagar por daños y perjuicios, que relaciona, la canti-dad de $44,429.66, fundándose :en el -artículo 1091 del Código Civil Revisado. Forman parte de esta demanda la escritura citada y otra de 27 de abril de 1906 sobre préstamo con ñipo-teca, otorgada por dicña señora demandante á favor de la compañía demandada, por la cantidad de $40,000.
La parte demandada no ña sido emplazada-.
Hay otra solicitud fecñada en 5 de junio de 1907 y jurada el 11, ante la misma Corte presentada, para asegurar la efec-tividad de la sentencia que en el pleito se dicte, y se alega que por la demanda se reclama una obligación de no ñacer, ó sea la rescisión, del contrato de 31 de marzo de 1906, y, fundándose en la letra (d) de la sección 2a. de la ley aprobada en primero de marzo de 1902 para asegurar la efectividad de la sentencia, pide.
1. Que se proñiba á la compañía demandada que continúe ejecutando el contrato aludido y que no continúe moliendo ni trate de moler las cañas de la demandante.
2. Embargo contra las maquinarias, establecimientos y fe-rrocarril de la factoría, ñasta cubrir los $44,429.66, que como daños y perjuicios reclama en su demanda.
3. Que todo esto se entienda con el administrador de la compañía, Cornelius F. Field.
*2604. Que el marshal diligencie la orden de aseguramiento y expida el mandamiento al registrador de la propiedad, para que tenga lugar la anotación preventiva.
Esta solicitud sobre aseguramiento se adicionó con ciertos hechos tendentes á mostrar el incumplimiento de varios extre-mos por parte de la compañía demandada, ó sea con la pro-, testa de la demandante por incumplimiento del contrato, con el protesto por falta de pago de un Check ascendente á 1,701 pesos 5 centavos, y acompañó los documentos en que se hicie-ron constar, esos hechos.
La Corte dé Distrito de Humacao, en su despacho y en 14 de junio de 1907, negó lo solicitado en Ja petición sobre ase-guramiento de sentencia.
Entonces la peticionaria, fundada en la ley aprobada en 8 de marzo de 1905, se opuso á dicha resolución, pidiendo que se reconsiderase, y la corte, en 3 de julio de 1907, sostuvo su ne-gativa, fundándose en que, ‘ ‘ siendo la obligación de hacer, no procede invocar lo prescrito en la regla D, del estatuto 370, que se refiere á obligaciones de no hacer. ’ ’
En julio 10 se estableció el recurso de apelación, y en el alegato escrito que aquí se ha presentado, así como en el infor-me oral del abogado de la parte apelante, se sostiene que en la demanda se trata de una obligación que consiste en no hacer, y, por tal razón, es procedente'cuanto ha pedido como asegu-ramiento de la sentencia final, y pide la revocación, por tanto, de la sentencia apelada.
Creemos que aquí se han confundidos conceptos que tienen significación y alcances distintos.
Lo que se pide en la demanda es la rescisión de un contra-to, pero la rescisión no es una obligación, antes al contrario, la rescisión es la anulación ó invalidación de alguna obligación, contrato ó testamento.
Y si la rescisión no es una obligación, mal puede decirse que lo que se pide en la demanda es una obligación de no hacer, para obtener así el aseguranamiento de la sentencia final que en el pleito se dicte.
*261Es verdad que á este parte convendría en sus propósitos que el contrato no se continuase cumpliendo por la parte de-mandada, pero presentada la demanda sobre rescisión del con-trato, quizás, que no la aseguramos, pudo encontrarse reme-dio más adecuado para impedir esos actos de ejecución de lo convenido, basta tanto que se resolviese definitivamente la cuestión planteada ya ante el tribunal.
Es verdad que entre el texto inglés y el español de la ley para asegurar la efectividad de la sentencia aprobada en pri-mero de marzo de 1902, se notan en algunas secciones diferen-cias de palabras, pero que no alteran el verdadero sentido de la ley.
De todos modos, resulta que el peticionario, como-fiemos visto, se funda para pedir el aseguramiento de la sentencia, en la regla D. del Estatuto 370, ó sea sección 2a de la ley apro-bada en primero de marzo de 1902.
T su solicitud no está comprendida ni en la letra (D), del texto inglés, ni en la letra (D), del texto español, toda vez que ni el objeto de la acción es impedir la ejecución de un acto, ni la obligación reclamada consiste en no fiacer, sino que, por el contrario, el objeto de la acción ó de la demanda, no va encami-nada á prohibir acto ni gestión alguna al demandado, sino que va encaminada á la rescisión del contrato, ó sea, á la resolu-ción ó invalidación de todas las obligaciones que en él se esti-pularon.
Es cierto igualmente que en la demanda de rescisión se piden también y se especifican daños y perjuicios, señalando su cuantía, y en cuanto á ellos pudiera s'er, que no lo asegura-mos ni lo discutimos en este momento, que el caso estuviera comprendido en la letra (H) de la ley antes citada, y que dice así:
“En lo no previsto en las reglas A, B, C, D y G-, el tribunal, dis-crecional y equitativamente, adoptará las medidas procedentes para asegurar la efectividad de la sentencia. ”
*262Pero tal como se lia pedido y se lia.negado el aseguramiento de la efectividad de la sentencia, no cabe más que confirmar las resoluciones que en 14 de junio y 3 de julio último dictó el juez de la Corte del Distrito de Iíumacao.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.